133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sammie SMITH, Jr., Appellant,v.Larry NORRIS, Director, Department of Correction;  BillLowe, Personnel Administrator;  Virginia Wallace,Warden (Women Unit), Appellees.
No. 97-2400EA.
United States Court of Appeals, Eighth Circuit.
Submitted December 8, 1997Filed December 16, 1997

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Sammie Smith, Jr. appeals the district court's adverse grant of summary judgment on Smith's race-based employment discrimination claim.  Having carefully considered the record, and assuming Smith established the elements of a prima facie case, we agree with the district court that Smith failed to present any evidence tending to show that the reason given by the public officials for rescinding an offer of employment with the Arkansas Department of Corrections was a pretext for race discrimination.


2
Accordingly, we conclude the district court correctly granted summary judgment, and we affirm without further discussion.  See 8th Cir.  R. 47B.


3
A true copy.

Attest: